DETAILED ACTION
This action is responsive to the amendment received 12 March 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 19 is allowable for at least the reasons of “the step of growing the n-side superlattice layer comprises: repeating a cycle n times (where n is a number of repetitions), the cycle including: growing one InGaN layer, and growing one GaN layer, in the step of growing the n-side superlattice layer: the step of growing one GaN layer in each cycle from a first cycle to a mth cycle is performed using gases consisting of: a raw material gas consisting of triethylgallium and ammonia, and a carrier gas consisting of N2, the step of growing the InGaN layer in each cycle from the first cycle to a kth cycle is performed without supplying an n-type impurity gas, the step of growing the InGaN layer in each cycle from (k+1)th cycle to the nth cycle is performed while supplying an n-type impurity gas, and the step of growing one GaN layer in each cycle from a (m+1)th cycle to an nth cycle is performed using gas containing H2 gas as the carrier gas” as set forth in the claimed combination.  None of the prior art teaches or suggests, alone or in combination, the claimed steps for growing this superlattice layer.  Claims 20-29 depend directly or indirectly from claim 19 and are allowable at least based on their dependency.
The closest prior art known to the Examiner is of record and was previously applied in rejections, now overcome by the current amendment.  Furthermore, Applicant’s remarks (pp. 4-8) are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822